DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 15, 22 and 28 (Currently Amended)
Claims 18-21 and 25-27 (Previously Presented)
Claims 1-14, 16-17 and 23-24 (Canceled)

Claim Objection
Claims 15 and 22 are objected to because of the following informalities:
Claim 15, line 33, the recitation “the step up manager” should be -- the step-up circuit
Claim 22, line 36, the recitation “the step up manager” should be -- the step-up circuit
Appropriate correction is required.
Drawings Objection
The drawing(s) is/are objected to under 37 CFR 1.83(a) because the drawing fails to show the amended claim recitation “the step up manager and the switch element of the charging manager are electrically connected in parallel.” (or “the step up circuit and the switch element of the charging manager are electrically connected in parallel” that the Examiner interprets, per Application disclosure’s [0068], Fig. 4; [0078] of the amended claims 15, and 22, last 2 lines.


Response to Arguments
Applicant's amendments and arguments, filed on 03/18/2021, have been fully considered. Due to the amended claims 1 and 25, the previous 112(b) rejection has been withdrawn. However, the amended claims 1 and 25 have necessitated the new ground(s) of rejection and drawings objection, presented in this office action.
the step up ” on page 3 of the Remark section, the Examiner respectfully disagrees because Wei teaches in Fig. 3, the step up circuit Q1+Q2+LO; [0041], lines 8-11; to boost voltage of 217 to VSYS and the switch element BFET of the charging manager 205 + AFET + SFET + BFET are electrically connected in parallel Q1+ LO of (Q1+Q2+LO) electrically connected in parallel to BET at 213 and 215. Also see the above claim objection, drawings objection and the below 112(a) and (b) rejection.
Regarding the Applicant’s argument that the prior art(s) does/do not teach “the first end of the switch element is electrically connected to the first pin of the charging manager, the second end of the switch element is electrically connected to the second pin of the charging manager, and the control end of the switch element is electrically connected to the first output end of the logic control circuit,”  on pages 4-5 of the Remark section, the Examiner respectfully disagrees because Wei teaches in Fig. 3 and 6,
the first end 213 of the switch element BFET is electrically connected to the first pin of SFET connected to 213 of the charging manager 205+AFET+SFET+BFET, the second end 215 of the switch element BFET is electrically connected to the second pin VBAT connected to 215 of the charging manager 205+AFET+SFET+BFET, and the control end of BFET connected to BGATE of the switch element BFET is electrically connected to the first output end BGATE of the logic control circuit 603, 623 of 205, Fig. 6
is electrically connected to the third pin of the charging manager.” on page 5 of the Remark section, the Examiner respectfully disagrees because the above claim recitation is out of scope/not in the claim. Instead, the claim recitation is “the control end of the switch element is electrically connected to the first output end of the logic control circuit,” that has been disclosed by Wei’s Fig. 3 and 6, the control end of BFET connected to BGATE of the switch element BFET is electrically connected to the first output end BGATE of the logic control circuit 603, 623 of 205, Fig. 6.

Accordingly, THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 18-22 and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
Regarding claim 15, the disclosure fails to set forth the recitation “the step up manager and the switch element of the charging manager are electrically connected in parallel.” of the amended claim 15, last 2 lines. That is, there doesn’t appear to be support in the originally filed Specification related to the above amended claim recitation. 
The specification fails to contain a written description of the invention in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention. Thus, the recitation appears to introduce new matter to the disclosure.
Claims 18-21 are rejected under 112(a) because they are dependent of claim 15 and inherit the deficiencies of claim 15.
Regarding claim 22, the disclosure fails to set forth the recitation “the step up manager and the switch element of the charging manager are electrically connected in parallel.” of the amended claim 22, last 2 lines. That is, there doesn’t appear to be support in the originally filed Specification related to the above amended claim recitation. 
The specification fails to contain a written description of the invention in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention. Thus, the recitation appears to introduce new matter to the disclosure.
Claims 25-28 are rejected under 112(a) because they are dependent of claim 22 and inherit the deficiencies of claim 22.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 18-22 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 15, last 2 lines, it is not clear if “the step up manager and the switch element of the charging manager are electrically connected in parallel.”. Thus, the scope of the claim is uncertain. For purpose of examination, the Examiner interprets the claim recitation as “the step up circuit and the switch element of the charging manager are electrically connected in parallel” per Application disclosure’s [0068], Fig. 4; [0078].
However, none of the Application drawings/figures shows that  “the step up manager and the switch element of the charging manager are electrically connected in parallel.” or “the step up circuit and the switch element of the charging manager are electrically connected in parallel” as shown above in the Drawings Objection.
The 112(b) rejection is applicable to claims 18-21 because they are dependent of claim 15 and inherit its deficiencies.
Regarding claim 22, last 2 lines, it is not clear if “the step up manager and the switch element of the charging manager are electrically connected in parallel.”. Thus, the scope of the claim is uncertain. For purpose of examination, the Examiner interprets the claim recitation as “the step up circuit and the switch element of the charging manager are electrically connected in parallel” per Application disclosure’s [0068], Fig. 4; [0078].
However, none of the Application drawings/figures shows that “the step up manager and the switch element of the charging manager are electrically connected in parallel.” or “the step up circuit and the switch element of the charging manager are electrically connected in parallel” as shown above in the Drawings Objection.
The 112(b) rejection is applicable to claims 25-28 because they are dependent of claim 22 and inherit its deficiencies.
Appropriate correction is required.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 15, 18-22 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (U.S. 2014/0032953), in view of Kitagawa (U.S. 2001/0020802) and further in view of Ono (U.S. 6329786).
Regarding claim 15, Wei teaches in Fig. 3 and 6, a load power supply circuit (300), comprising;  
a charging manager (205+AFET+SFET+BFET) that comprises
a first pin (pin of SFET connected to 213), a second pin (VBAT connected to 215), and a third pin (UGATE, LGATE, PHASE), 
a logic control circuit (603, 623 of 205, Fig. 6) and a switch element (BFET), wherein: 
the first pin (pin of SFET connected to 213) of the charging manager (205+AFET+SFET+BFET) is electrically connected to a load (load coupled to VSYS), and the second pin (VBAT connected to 215) of the charging manager (205 + AFET + SFET + BFET) is electrically connected to a battery (217);  
the logic control circuit (603, 623 of 205, Fig. 6) comprises
a first output end (BGATE) and a second output end (UGATE, LGATE, PHASE); 
the switch element (BFET) is a metal insulator semiconductor (MOS) transistor ([0019]) that comprises a first end (213), a second end (215), and a control end (end of BFET connected to BGATE),  
wherein a gate (BGATE) of the MOS transistor ([0019]) is the control end of the switch element (BFET), a source ([0026]) of the MOS transistor ([0019]) is the second end (215) of the switch element (BFET), and a drain ([0026]) of the MOS transistor ([0019]) is the first end (213) of the switch element (BFET);
		the first end (213) of the switch element (BFET) is electrically connected to the first pin (pin of SFET connected to 213) of the charging manager (205+AFET+SFET+BFET), the second end (215) of the switch element (BFET) is 
a step-up circuit (Q1+Q2+LO; [0041], lines 8-11; to boost voltage of 217 to VSYS) that comprises a first end (213), a second end (215), and a control end (ends of Q1, Q2, LO coupled to UGATE, LGATE, PHASE), the first end (213) of the step-up circuit (Q1+Q2+LO) is electrically connected to the load (load coupled to VSYS), the second end (215) of the step-up circuit (Q1+Q2+LO) is electrically connected to the battery (217), and the control end (ends of Q1, Q2, LO coupled to UGATE, LGATE, PHASE) of the step-up circuit (Q1+Q2+LO) is electrically connected to the third pin (UGATE, LGATE, PHASE) of the charging manager (205+AFET+SFET+BFET);
wherein when the charging manager (205 + AFET + SFET + BFET) is not electrically connected ([0025] [0028] [0041], lines 12-16) to an external power supply (201+203) and 
when a voltage (VBAT) of the battery (217) is greater than ([0042], lines 11-14, 18-19) (determined by 605, 619, Fig. 6 [0035]-[0039]) a first threshold ([0041], lines 12-16, [0042], lines 18-19, VBAT>VSYS_MAX or MAX), 

the logic control circuit (603, 623 of 205, Fig. 6) controls the control end (end of Q1, Q2, LO coupled to UGATE, LGATE, PHASE) of the step-up circuit (Q1+Q2+LO; [0041], lines 8-11) to disconnect ([0041], line 5, Q1+Q2+LO circuit to charge battery with external power; without external power, the Q1+Q2+LO circuit is disconnected with no charging) the step-up circuit (Q1+Q2+LO; [0041], lines 8-11), and the battery (217) supplies power to the load (load coupled to VSYS) by using the switch element (BFET) in the charging manager (205+AFET+SFET +BFET);  and 
when the charging manager (205 + AFET + SFET + BFET) is not electrically connected ([0025] [0028] [0041], lines 12-16) to the external power supply (201+203) and when the voltage (VBAT) of the battery (217) is less than ([0042], lines 11-14, VSYS_MIN < VBAT < VSYS_MAX) a second threshold ([0042], lines 4-5, VSYS_MIN OR MIN), 
the logic control circuit (603, 623 of 205, Fig. 6) controls the control end (end of BFET connected to BGATE) of the switch element (BFET) to disconnect ([0025] [0028]) the first end (213) and the second end (215) of the switch element (BFET), wherein the second threshold ([0042], lines 4-5, VSYS_MIN) is less than or equal to ([0042], lines 11-14, VSYS_MIN < VBAT < VSYS_MAX) the first threshold ([0041], lines 12-16, VSYS_MAX); and the step up circuit (Q1+Q2+LO; [0041], lines 8-11; to boost voltage of and the switch element (BFET) of the charging manager (205 + AFET + SFET + BFET) are electrically connected in parallel (Q1+ LO of (Q1+Q2+LO) electrically connected in parallel to BET at 213 and 215, Fig. 3).
Wei does not clearly teach the logic control circuit controls the control end of the step-up circuit to connect the step-up circuit, and the battery supplies power to the load by using the step-up circuit.
However, Kitagawa teaches without the external power supply ([0019], lines 5-10) the logic control circuit (controller of 5, Fig. 1) controls the control end of the step-up circuit (control end of voltage boost of 5, Fig. 1) to connect (via switch 4, Fig. 1) the step-up circuit (voltage boost of 5, Fig. 1), and the battery (3, Fig. 1) supplies power to the load (2, Fig. 1) by using ([0037], lines 12-14; [0038]) the step-up circuit (voltage boost of 5, Fig. 1), wherein the second threshold (Vop(min), Vdead, [0037], lines 8-14; [0038]) is less than or equal to the first threshold (above Vop(min) [0037], lines 8-14; [0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the logic control circuit controls the control end of the step-up circuit to connect the step-up circuit, and the battery supplies power to the load by using the step-up circuit of Kitagawa’s into Wei’s, in order to safely increase the discharging time ([0038], last 4 lines; Kitagawa).
The combination does not clearly teach (a charging manager) that is integrated into a single circuit chip. 
Ono teaches (a charging manager) that is integrated into a single circuit chip (col. 9, lines 8-11, charging control, step-up circuit and etc. are integrated into an IC). It would have been obvious to one of ordinary skill in the art before the effective filing date 

Regarding claim 18, Wei teaches, the load power supply circuit according to claim 15, in view of Kitagawa and further in view of Ono, wherein when the charging manager (205+AFET+SFET+BFET) is electrically connected to the external power supply (201+203), the external power supply supplies power to the load (load coupled to VSYS) by using the charging manager (205+AFET+SFET+BFET), the logic control circuit (603, 623 of 205, Fig. 6) controls the control end (end of BFET connected to BGATE) of the switch element (BFET) to connect the first end (213) and the second end (215) of the switch element (BFET), and the external power supply (201+203) charges the battery (217) by using the switch element (BFET [0024]).  

Regarding claim 19, Wei teaches the load power supply circuit according to claim 15, in view of Kitagawa and further in view of Ono, wherein when the charging manager (205+AFET+SFET+BFET) is electrically connected to the external power supply (201+203) and the voltage (VBAT) of the battery (217) is greater than a third threshold ([0042], lines 18-22, VBAT>VSYS_MAX, or the threshold > VSYS_MAX or MAX), the external power supply supplies power to the load (load coupled to VSYS, [0041], lines 2-4) by using the charging manager (205+AFET+SFET+BFET), and the logic control circuit (603, 623 of 205, Fig. 6) controls the control end (end of BFET connected to BGATE) of the switch element (BFET) to disconnect (BFET opened, [0041], lines 3-4;  [0041], lines 12-16). 

Regarding claim 20, Wei teaches the load power supply circuit according to claim 15, in view of Kitagawa and further in view of Ono, wherein the logic control circuit (603, 623, 605 of 205, Fig. 6) further comprises an input end (VBAT, Fig. 3, 6), and the logic control circuit (603, 623 of 205, Fig. 6) obtains the voltage (VBAT) of the battery (217) by using the input end (VBAT, Fig. 3, 6 [0018]). 
 
Regarding claim 21, Wei teaches the load power supply circuit according to claim 15, in view of Kitagawa and further in view of Ono, wherein the charging manager (205+AFET+SFET+BFET) and the step-up circuit (Q1+Q2+LO; [0041], lines 8-11) are integrated into the single circuit chip (col. 9, lines 8-11, charging control, step-up circuit and etc. are integrated into an IC; Ono). 
 
Regarding claim 22, Wei teaches in Fig. 3 and 6, a terminal (300) comprising, a load (load coupled to VSYS), and a load power supply circuit (300 except 217) that comprises 
a charging manager (205+AFET+SFET+BFET) and a step-up circuit (Q1+Q2+LO; [0041], lines 8-11; to boost voltage of 217 to VSYS); 

the charging manager (205+AFET+SFET+BFET) comprises a first pin (pin of SFET connected to 213), a second pin (VBAT connected to 215), and a third pin (UGATE, LGATE, PHASE), 
a logic control circuit (603, 623 of 205, Fig. 6) and a switch element (BFET), wherein: the first pin (pin of SFET connected to 213) of the charging manager (205+AFET+SFET+BFET) is electrically connected to the load (load coupled to VSYS) and the second pin (VBAT connected to 215) of the charging manager (205+AFET+SFET+BFET) is electrically connected to a battery (217);  
the logic control circuit (603, 623 of 205, Fig. 6) comprises a first output end (BGATE) and a second output end (UGATE, LGATE, PHASE); 
the switch element (BFET) is a metal insulator semiconductor (MOS) transistor ([0019]) that comprises a first end (213), a second end (215), and a control end (end of BFET connected to BGATE),  
wherein a gate (BGATE) of the MOS transistor ([0019]) is the control end of the switch element (BFET), a source ([0026]) of the MOS transistor ([0019]) is the second end (215) of the switch element (BFET), and a drain ([0026]) of the MOS transistor ([0019]) is the first end (213) of the switch element (BFET);
the first end (213) of the switch element (BFET) is electrically connected to the first pin (pin of SFET connected to 213) of the charging manager (205+AFET+SFET+BFET), the second end (215) of the switch element (BFET) is electrically connected to the second pin (VBAT connected to 215) of the charging 
the step-up circuit (Q1+Q2+LO; [0041], lines 8-11; to boost voltage of 217 to VSYS) comprises a first end (213), a second end (215), and a control end (ends of Q1, Q2, LO coupled to UGATE, LGATE, PHASE), the first end (213) of the step-up circuit (Q1+Q2+LO) is electrically connected to the load (load coupled to VSYS), the second end (215) of the step-up circuit (Q1+Q2+LO) is electrically connected to the battery (217), and the control end (end of Q1, Q2, LO coupled to UGATE, LGATE, PHASE) of the step-up circuit (Q1+Q2+LO) is electrically connected to the third pin (UGATE, LGATE, PHASE) of the charging manager (205+AFET+SFET+BFET);
wherein when the charging manager (205 + AFET + SFET + BFET) is not electrically connected ([0025] [0028] [0041], lines 12-16) to an external power supply (201+203) and when a voltage (VBAT) of the battery (217) is greater than ([0042], lines 11-14, 18-19; determined by 605, 619, Fig. 6 [0035]-[0039]) a first threshold ([0041], lines 12-16; [0042], lines 18-19, VBAT> VSYS_MAX or MAX), 
the logic control circuit (603, 623 of 205, Fig. 6) controls the control end (end of BFET connected to BGATE) of the switch element (BFET) to connect ([0041], lines 12-
the logic control circuit (603, 623 of 205, Fig. 6) controls the control end (end of Q1, Q2, LO coupled to UGATE, LGATE, PHASE) of the step-up circuit (Q1+Q2+LO; [0041], lines 8-11) to disconnect ([0041], line 5, Q1+Q2+LO circuit to charge battery with external power; without external power, the Q1+Q2+LO circuit is disconnected with no charging) the step-up circuit (Q1+Q2+LO; [0041], lines 8-11), and the battery (217) supplies power to the load (load coupled to VSYS) by using the switch element (BFET) in the charging manager (205+AFET+SFET+BFET);  and 
when the charging manager (205 + AFET + SFET + BFET) is not electrically connected ([0025] [0028] [0041], lines 12-16) to the external power supply (201+203) and  when the voltage (VBAT) of the battery (217) is less than ([0042], lines 11-14, VSYS_MIN < VBAT < VSYS_MAX) a second threshold ([0042], lines 4-5, VSYS_MIN OR MIN), 
the logic control circuit (603, 623 of 205, Fig. 6) controls the control end (end of BFET connected to BGATE) of the switch element (BFET) to disconnect ([0025] [0028]) the first end (213) and the second end (215) of the switch element (BFET), wherein the second threshold ([0042], lines 4-5, VSYS_MIN) is less than or equal to ([0042], lines 11-14, VSYS_MIN < VBAT < VSYS_MAX) the first threshold ([0041], lines 12-16, VSYS_MAX); and the step up circuit (Q1+Q2+LO; [0041], lines 8-11; to boost voltage of 217 to VSYS) and the switch element (BFET) of the charging manager (205 + AFET + are electrically connected in parallel (Q1+ LO of (Q1+Q2+LO) electrically connected in parallel to BET at 213 and 215, Fig. 3).
Wei does not clearly teach the logic control circuit controls the control end of the step-up circuit to connect the step-up circuit, and the battery supplies power to the load by using the step-up circuit.
Kitagawa teaches without the external power supply ([0019], lines 5-10), the logic control circuit (controller of 5, Fig. 1) controls the control end of the step-up circuit (control end of voltage boost of 5, Fig. 1) to connect (via switch 4, Fig. 1) the step-up circuit (voltage boost of 5, Fig. 1), and the battery (3, Fig. 1) supplies power to the load (2, Fig. 1) by using ([0037], lines 12-14; [0038]) the step-up circuit (voltage boost of 5, Fig. 1), wherein the second threshold (Vop(min), Vdead, [0037], lines 8-14; [0038]) is less than or equal to the first threshold (above Vop(min) [0037], lines 8-14; [0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the logic control circuit controls the control end of the step-up circuit to connect the step-up circuit, and the battery supplies power to the load by using the step-up circuit of Kitagawa’s into Wei’s, in order to safely increase the discharging time ([0038], last 4 lines; Kitagawa).
The combination does not clearly teach (a charging manager) that is integrated into a single circuit chip. 
Ono teaches (a charging manager) that is integrated into a single circuit chip (col. 9, lines 8-11, charging control, step-up circuit and etc. are integrated into an IC). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (a charging manager) that is integrated into a 

Regarding claim 25, Wei teaches the terminal according to claim 22, in view of Kitagawa and further in view of Ono, wherein when the charging manager (205+AFET+SFET+BFET) is electrically connected to the external power supply (201+203), the external power supply supplies power to the load (load coupled to VSYS) by using the charging manager (205+AFET+SFET+BFET), the logic control circuit (603, 623 of 205, Fig. 6) controls the control end (end of BFET connected to BGATE) of the switch element (BFET) to connect the first end (213) and the second end (215) of the switch element (BFET), and the external power supply (201+203) charges the battery (217) by using the switch element (BFET; [0024]). 

Regarding claim 26, Wei teaches the terminal according to claim 22, in view of Kitagawa and further in view of Ono, wherein when the charging manager (205+AFET+SFET+BFET) is electrically connected to the external power supply (201+203) and the voltage (VBAT) of the battery (217) is greater than a third threshold ([0042], lines 18-22, VBAT>VSYS_MAX or the threshold > VSYS_MAX or MAX), the external power supply supplies power to the load (load coupled to VSYS, [0041], lines 2-4) by using the charging manager (205+AFET+SFET+BFET), and the logic control circuit (603, 623 of 205, Fig. 6) controls the control end (end of BFET connected to BGATE) of the switch element (BFET) to disconnect (BFET opened, [0041], lines 3-4; [0042], lines 9-15) the first end (213) and the second end (215) of the switch element  [0041], lines 12-16). 
 
Regarding claim 27, Wei teaches the terminal according to claim 22, in view of Kitagawa and further in view of Ono, wherein the logic control circuit (603, 623, 605 of 205, Fig. 6) further comprises an input end (VBAT, Fig. 3, 6), and the logic control circuit (603, 623 of 205, Fig. 6) obtains the voltage (VBAT) of the battery (217) by using the input end (VBAT, Fig. 3, 6 [0018]). 

Regarding claim 28, Wei teaches the terminal according to claim 22, in view of Kitagawa and further in view of Ono, wherein the charging manager (205+AFET+SFET+BFET) and the step-up circuit (Q1+Q2+LO; [0041], lines 8-11) are integrated into the single circuit chip (col. 9, lines 8-11, charging control, step-up circuit and etc. are integrated into an IC; Ono).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/DUNG V BUI/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859